Exhibit 10.1

 

 

 

 

 

 

SIGMA DESIGNS, INC.

 

2015 EMPLOYEE STOCK PURCHASE PLAN

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SECTION 1

Purpose Of The Plan.

1

     

SECTION 2

Definitions.

1

(a)

 

“Board”

1

(b)

 

“Code”

1

(c)

 

“Committee”

1

(d)

 

“Company”

1

(e)

 

“Compensation”

1

(f)

 

“Corporate Reorganization”

1

(g)

 

“Eligible Employee”

1

(h)

 

“Exchange Act”

2

(i)

 

“Fair Market Value”

2

(j)

 

“Offering”

2

(k)

 

“Offering Date”

2

(l)

 

“Offering Period”

2

(m)

 

“Participant”

2

(n)

 

“Participating Company”

2

(o)

 

“Plan”

2

(p)

 

“Plan Account”

2

(q)

 

“Purchase Date”

2

(r)

 

“Purchase Period”

2

(s)

 

“Purchase Price”

3

(t)

 

“Stock”

3

(u)

 

“Subsidiary”

3

       

SECTION 3

Administration Of The Plan.

3

(a)

 

Committee Composition

3

(b)

 

Committee Responsibilities

3

       

SECTION 4

Enrollment And Participation.

4

(a)

 

Offering Periods

4

(b)

 

Enrollment

4

(c)

 

Duration of Participation

4

       

SECTION 5

Employee Contributions.

4

(a)

 

Frequency of Payroll Deductions

4

(b)

 

Amount of Payroll Deductions

5

(c)

 

Changing Withholding Rate

5

(d)

 

Discontinuing Payroll Deductions

5

       

SECTION 6

Withdrawal From The Plan.

5

(a)

 

Withdrawal

5

(b)

 

Re-enrollment After Withdrawal

5

       

SECTION 7

Change In Employment Status.

5

(a)

 

Termination of Employment

5

 

 
 

--------------------------------------------------------------------------------

 

 

(b)

 

Leave of Absence

6

(c)

 

Death

6

       

SECTION 8

Plan Accounts And Purchase Of Shares.

6

(a)

 

Plan Accounts

6

(b)

 

Purchase Price

6

(c)

 

Number of Shares Purchased

6

(d)

 

Available Shares Insufficient

7

(e)

 

Issuance of Stock.

7

(f)

 

Unused Cash Balances

7

(g)

 

Shareholder Approval

7

       

SECTION 9

Limitations On Stock Ownership.

7

(a)

 

Five Percent Limit

7

(b)

 

Dollar Limit

7

       

SECTION 10

Rights Not Transferable.

8

     

SECTION 11

No Rights As An Employee

8

     

SECTION 12

No Rights As A Shareholder.

8

     

SECTION 13

Securities Law Requirements.

8

     

SECTION 14

Stock Offered Under The Plan.

8

(a)

 

Authorized Shares

8

(b)

 

Antidilution Adjustments

9

(c)

 

Reorganizations

9

       

SECTION 15

Amendment Or Discontinuance.

9

     

SECTION 16

Execution.

10

 

 
 

--------------------------------------------------------------------------------

 

 

SIGMA DESIGNS, INC.

 

2015 EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1     Purpose Of The Plan.

 

The Plan was adopted by the Board on July 10, 2015, and subsequently approved by
shareholders on August 20, 2015 (the “Effective Date”). The purpose of the Plan
is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms and to pay for such purchases through payroll
deductions. The Plan is intended to qualify under section 423 of the Code.

 

SECTION 2     Definitions.

 

(a)      “Board” means the Board of Directors of the Company, as constituted
from time to time.

 

(b)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)     “Committee” means a committee designated by the Board, as described in
Section 3.

 

(d)     “Company” means Sigma Designs, Inc., a California corporation.

 

(e)     “Compensation” means the base salary and wages paid in cash to a
Participant by a Participating Company, without reduction for any pre-tax
contributions made by the Participant under sections 401(k) or 125 of the Code.
“Compensation” shall exclude variable compensation (including bonuses, incentive
compensation, commissions, overtime pay and shift premiums), all non-cash items,
moving or relocation allowances, cost-of-living equalization payments, car
allowances, tuition reimbursements, imputed income attributable to cars or life
insurance, severance pay, fringe benefits, contributions or benefits received
under employee benefit plans, income attributable to the exercise of stock
options, and similar items. The Committee shall determine whether a particular
item is included in Compensation.

 

(f)     “Corporate Reorganization” means:

 

(i)     The consummation of a merger or consolidation of the Company with or
into another entity, or any other corporate reorganization; or

 

(ii)     The sale, transfer or other disposition of all or substantially all of
the Company’s assets or the complete liquidation or dissolution of the Company.

 

(g)     “Eligible Employee”means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week. The foregoing notwithstanding, an individual shall not
be considered an Eligible Employee if his or her participation in the Plan is
prohibited by the law of any country which has jurisdiction over him or her.

 

 
1

--------------------------------------------------------------------------------

 

 

(h)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i)     “Fair Market Value” means the fair market value of a share of Stock,
determined by the Committee as follows:

 

(i)     If Stock was traded on any established national securities exchange
including the New York Stock Exchange or the Nasdaq Global Market on the date in
question, then the Fair Market Value shall be equal to the closing price as
quoted on such exchange (or the exchange with the greatest volume of trading in
the Stock) on such date; or

 

(ii)     If the foregoing provision is not applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

For any date that is not a Trading Day, the Fair Market Value of a share of
Stock for such date shall be determined by using the closing sale price for the
immediately preceding Trading Day. Whenever possible, the determination of Fair
Market Value by the Committee shall be based on the prices reported in the Wall
Street Journal or as reported directly to the Company by the stock exchange.
Such determination shall be conclusive and binding on all persons.

 

(j)      “Offering” means the grant of options to purchase shares of Stock under
the Plan to Eligible Employees.

 

(k)     “Offering Date” means the first day of an Offering.

 

(l)     “Offering Period” means a period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

 

(m)     “Participant” means an Eligible Employee who elects to participate in
the Plan, as provided in Section 4(b).

 

(n)     “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

 

(o)     “Plan” means this Sigma Designs, Inc. 2015 Employee Stock Purchase Plan,
as it may be amended from time to time.

 

(p)     “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

 

(q)     “Purchase Date” means one or more dates during an Offering on which
shares of Stock may be purchased pursuant to the terms of the Offering.

 

(r)     “Purchase Period” means one or more successive periods during an
Offering, beginning on the Offering Date or on the day after a Purchase Date,
and ending on the next succeeding Purchase Date.

 

 
2

--------------------------------------------------------------------------------

 

 

(s)     “Purchase Price” means the price at which Participants may purchase
shares of Stock under the Plan, as determined pursuant to Section 8(b).

 

(t)     “Stock” means the Common Stock of the Company.

 

(u)     “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(r)     “Trading Day” means a day on which the national stock exchange on which
the Stock is traded is open for trading.

 

SECTION 3     Administration Of The Plan.

 

(a)     Committee Composition. The Plan shall be administered by the Committee.
The Committee shall consist exclusively of one or more directors of the Company,
who shall be appointed by the Board.

 

(b)     Committee Responsibilities. The Committee shall have full power and
authority, subject to the provisions of the Plan, to promulgate such rules and
regulations as it deems necessary for the proper administration of the Plan, to
interpret the provisions and supervise the administration of the Plan, and to
take all action in connection therewith or in relation thereto as it deems
necessary or advisable. Any decision reduced to writing and signed by all of the
members of the Committee shall be fully effective as if it had been made at a
meeting duly held. The Committee’s determinations under the Plan, unless
otherwise determined by the Board, shall be final and binding on all persons.
The Company shall pay all expenses incurred in the administration of the Plan.
No member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan,
and all members of the Committee shall be fully indemnified by the Company with
respect to any such action, determination or interpretation. The Committee may
adopt such rules, guidelines and forms as it deems appropriate to implement the
Plan, including sub plans which the Committee may establish (which need not
qualify under Section 423 of the Code) for the purpose of (i) facilitating
participation in the Plan by non-U.S. employees in compliance with foreign laws
and regulations without affecting the qualification of the remainder of the Plan
under Section 423 of the Code, or (ii) qualifying the Plan for preferred tax
treatment under foreign tax laws (which sub plans, at the Committee’s
discretion, may provide for allocations of the authorized Shares reserved for
issue under the Plan as set forth in Section 14(a)). The rules of such sub plans
may take precedence over other provisions of the Plan, with the exception of
Section 14(a), but unless otherwise superseded by the terms of such sub plan,
the provisions of the Plan shall govern the operation of such sub plan.
Alternatively and in order to comply with the laws of a foreign jurisdiction,
the Committee shall have the power, in its discretion, to grant options in an
Offering to citizens or residents of a non-U.S. jurisdiction (without regard to
whether they are also citizens of the United States or resident aliens) that
provide terms which are less favorable than the terms of options granted under
the same Offering to employees resident in the United States, subject to
compliance with Section 423 of the Code. Notwithstanding anything to the
contrary in the Plan, the Board may, in its sole discretion, at any time and
from time to time, resolve to administer the Plan. In such event, the Board
shall have all of the authority and responsibility granted to the Committee
herein.

 

 
3

--------------------------------------------------------------------------------

 

  

SECTION 4     Enrollment And Participation.

 

(a)     Offering Periods. While the Plan is in effect, the Committee may from
time to time grant options to purchase shares of Stock pursuant to the Plan to
Eligible Employees during a specified Offering Period. Each such Offering shall
be in such form and shall contain such terms and conditions as the Committee
shall determine, subject to compliance with the terms and conditions of the Plan
(which may be incorporated by reference) and the requirements of Section 423 of
the Code, including the requirement that all Eligible Employees have the same
rights and privileges. The Committee shall specify prior to the commencement of
each Offering (i) the period during which the Offering shall be effective, which
may not exceed 27 months from the Offering Date and may include one or more
successive Purchase Periods within the Offering, (ii) the Purchase Dates and
Purchase Price for shares of Stock which may be purchased pursuant to the
Offering, and (iii) if applicable, any limits on the number of shares
purchasable by a Participant, or by all Participants in the aggregate, during
any Offering Period or, if applicable, Purchase Period, in each case consistent
with the limitations of the Plan. The Committee shall have the discretion to
provide for the automatic termination of an Offering following any Purchase Date
on which the Fair Market Value of a share of Stock is equal to or less than the
Fair Market Value of a share of Stock on the Offering Date, and for the
Participants in the terminated Offering to be automatically re-enrolled in a new
Offering that commences immediately after such Purchase Date. The terms and
conditions of each Offering need not be identical, and shall be deemed
incorporated by reference and made a part of the Plan.

 

(b)     Enrollment. Any individual who, on the day preceding the first day of an
Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Company. The enrollment form shall be
filed with the Company in accordance with such procedures as may be established
by the Company.

 

(c)     Duration of Participation. Once enrolled in the Plan, a Participant
shall continue to participate in the Plan until he or she ceases to be an
Eligible Employee or withdraws from the Plan under Section 6(a). A Participant
who withdrew from the Plan under Section 6(a) may again become a Participant, if
he or she then is an Eligible Employee, by following the procedure described in
Subsection (b) above. A Participant whose employee contributions were
discontinued automatically under Section 9(b) shall automatically resume
participation at the beginning of the earliest Offering Period ending in the
next calendar year, if he or she then is an Eligible Employee. When a
Participant reaches the end of an Offering Period but his or her participation
is to continue, then such Participant shall automatically be re-enrolled for the
Offering Period that commences immediately after the end of the prior Offering
Period.

 

SECTION 5     Employee Contributions.

 

(a)     Frequency of Payroll Deductions. A Participant may purchase shares of
Stock under the Plan solely by means of payroll deductions; provided, however,
that to the extent provided in the terms and conditions of an Offering, a
Participant may also make contributions through payment by cash or check prior
to one or more Purchase Dates during the Offering. Payroll deductions, subject
to the provisions of Subsection (b) below or as otherwise provided by the
Committee, shall occur on each payday during participation in the Plan.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Amount of Payroll Deductions. An Eligible Employee shall designate on
the enrollment form the portion of his or her Compensation that he or she elects
to have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%. However, no payroll deduction will be made unless a Participant
timely files the proper form with the Company after a registration statement
covering the Stock is filed and effective under the Securities Act of 1933, as
amended.

 

(c)     Changing Withholding Rate. A Participant may not increase the rate of
payroll withholding during the Offering Period, but unless otherwise provided
under the terms and conditions of an Offering, may decrease the rate of payroll
withholding to a whole percentage of his or her Compensation that is not less
than 1% in accordance with such procedures and subject to such limitations as
the Company may establish for all Participants. A Participant may also increase
or decrease the rate of payroll withholding effective for a new Offering Period
by filing a new enrollment form with the Company at the prescribed location and
time. The new withholding rate shall be a whole percentage of the Eligible
Employee’s Compensation, but not less than 1% nor more than 15%.

 

(d)     Discontinuing Payroll Deductions. If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by withdrawing from the
Plan pursuant to Section 6(a). In addition, employee contributions may be
discontinued automatically pursuant to Section 9(b).

 

SECTION 6     Withdrawal From The Plan.

 

(a)     Withdrawal. A Participant may elect to withdraw from the Plan by filing
the prescribed form with the Company at the prescribed location. Such withdrawal
may be elected at any time before the last day of an Offering Period, except as
otherwise provided in the Offering. In addition, if payment by cash or check is
permitted under the terms and conditions of an Offering, Participants may be
deemed to withdraw from the Plan by declining or failing to remit timely payment
to the Company for the shares of Stock. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.

 

(b)     Re-enrollment After Withdrawal. A former Participant who has withdrawn
from the Plan shall not be a Participant until he or she re-enrolls in the Plan
under Section 4(b). Re-enrollment may be effective only at the commencement of
an Offering Period.

 

SECTION 7     Change In Employment Status.

 

(a)     Termination of Employment. Termination of employment as an Eligible
Employee for any reason, including death, shall be treated as an automatic
withdrawal from the Plan under Section 6(a). A transfer from one Participating
Company to another shall not be treated as a termination of employment.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Leave of Absence. For purposes of the Plan, employment shall not be
deemed to terminate when the Participant goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
in writing. Employment, however, shall be deemed to terminate three months after
the Participant goes on a leave, unless a contract or statute guarantees his or
her right to return to work. Employment shall be deemed to terminate in any
event when the approved leave ends, unless the Participant immediately returns
to work.

 

(c)     Death. In the event of the Participant’s death, the amount credited to
his or her Plan Account shall be paid to the Participant’s estate.

 

SECTION 8     Plan Accounts And Purchase Of Shares.

 

(a)     Plan Accounts. The Company shall maintain a Plan Account on its books in
the name of each Participant. Whenever an amount is deducted from the
Participant’s Compensation under the Plan, such amount shall be credited to the
Participant’s Plan Account. Amounts credited to Plan Accounts shall not be trust
funds and may be commingled with the Company’s general assets and applied to
general corporate purposes. No interest shall be credited to Plan Accounts.

 

(b)     Purchase Price. The Purchase Price for each share of Stock purchased
during an Offering Period shall not be less than the lesser of:

 

(i)     85% of the Fair Market Value of such share on the Purchase Date; or

 

(ii)     85% of the Fair Market Value of such share on the Offering Date.

 

(c)     Number of Shares Purchased. As of each Purchase Date, each Participant
shall be deemed to have elected to purchase the number of shares of Stock
calculated in accordance with this Subsection (c), unless the Participant has
previously elected to withdraw from the Plan in accordance with Section 6(a).
The amount then in the Participant’s Plan Account shall be divided by the
Purchase Price, and the number of shares that results shall be purchased from
the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than such number of shares
of Stock as may be determined by the Committee with respect to the Offering
Period, or Purchase Period, if applicable, nor more than the amounts of Stock
set forth in Sections 9(b) and 14(a). For each Offering Period and, if
applicable, Purchase Period, the Committee shall have the authority to establish
additional limits on the number of shares purchasable by all Participants in the
aggregate.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Offering Period exceeds
the maximum number of shares remaining available for issuance under Section
14(a), or which may be purchased pursuant to any additional aggregate limits
imposed by the Committee, then the number of shares to which each Participant is
entitled shall be determined by multiplying the number of shares available for
issuance by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.

 

(e)     Issuance of Stock. Certificates representing the shares of Stock
purchased by a Participant under the Plan shall be issued to him or her as soon
as reasonably practicable after the applicable Purchase Date, except that the
Committee may determine that such shares shall be held for each Participant’s
benefit by a broker designated by the Committee. Shares may be registered in the
name of the Participant or jointly in the name of the Participant and his or her
spouse as joint tenants with right of survivorship or as community property.

 

(f)     Unused Cash Balances. An amount remaining in the Participant’s Plan
Account that represents the Purchase Price for any fractional share shall be
carried over in the Participant’s Plan Account to the next Offering Period or
refunded to the Participant in cash, without interest, if his or her
participation is not continued. Any amount remaining in the Participant’s Plan
Account that represents the Purchase Price for whole shares that could not be
purchased by reason of Subsection (c) or (d) above, Section 9(b) or
Section 14(a) shall be refunded to the Participant in cash, without interest.

 

(g)     Shareholder Approval. The Plan shall be submitted to the shareholders of
the Company for their approval within twelve (12) months after the date the Plan
is adopted by the Board. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
shareholders have approved the adoption of the Plan.

 

SECTION 9     Limitations On Stock Ownership.

 

(a)     Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

 

(i)     Ownership of stock shall be determined after applying the attribution
rules of section 424(d) of the Code;

 

(ii)     Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

 

(iii)     Each Participant shall be deemed to have the right to purchase up to
the maximum number of shares of Stock that may be purchased by a Participant
under this Plan under the individual limit specified pursuant to Section 8(c)
with respect to each Offering Period.

 

(b)     Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall accrue the right to purchase Stock at a rate which exceeds
$25,000 of Fair Market Value of such Stock per calendar year (under this Plan
and all other employee stock purchase plans of the Company or any parent or
Subsidiary of the Company), determined in accordance with the provisions of
section 423(b)(8) of the Code and applicable Treasury Regulations promulgated
thereunder.

 

 
7

--------------------------------------------------------------------------------

 

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined as of the beginning of the Offering Period in which such Stock is
purchased. Employee stock purchase plans not described in section 423 of the
Code shall be disregarded. If a Participant is precluded by this Subsection (b)
from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume at the
beginning of the earliest Offering Period ending in the next calendar year (if
he or she then is an Eligible Employee).

 

SECTION 10     Rights Not Transferable.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by the laws of descent and distribution. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the Plan, other than by the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 6(a).

 

SECTION 11     No Rights As An Employee

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

SECTION 12     No Rights As A Shareholder.

 

A Participant shall have no rights as a shareholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.

 

SECTION 13     Securities Law Requirements.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

SECTION 14     Stock Offered Under The Plan.

 

(a)     Authorized Shares. The maximum aggregate number of shares of Stock
available for purchase under the Plan is 3,500,000 shares. The aggregate number
of shares available for purchase under the Plan shall at all times be subject to
adjustment pursuant to Section 14.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Antidilution Adjustments. The aggregate number of shares of Stock
offered under the Plan, the individual and aggregate Participant share
limitations described in Section 8(c) and the price of shares that any
Participant has elected to purchase shall be adjusted proportionately by the
Committee in the event of any change in the number of issued shares of Stock (or
issuance of shares other than Common Stock) by reason of any forward or reverse
share split, subdivision or consolidation, or share dividend or bonus issue,
recapitalization, reclassification, merger, amalgamation, consolidation,
split-up, spin-off, reorganization, combination, exchange of shares of Stock,
the issuance of warrants or other rights to purchase shares of Stock or other
securities, or any other change in corporate structure or in the event of any
extraordinary distribution (whether in the form of cash, shares of Stock, other
securities or other property).

 

(c)     Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is assumed by the surviving corporation
or its parent corporation pursuant to the plan of merger or consolidation. The
Plan shall in no event be construed to restrict in any way the Company’s right
to undertake a dissolution, liquidation, merger, consolidation or other
reorganization.

 

SECTION 15     Amendment Or Discontinuance.

 

The Board (or any committee thereof to which it delegates such authority) shall
have the right to amend, suspend or terminate the Plan at any time and without
notice. Upon any such amendment, suspension or termination of the Plan during an
Offering Period, the Board (or any committee thereof to which it delegates such
authority) may in its discretion determine that the applicable Offering shall
immediately terminate and that all amounts in the Participant Accounts shall be
carried forward into a payroll deduction account for each Participant under a
successor plan, if any, or promptly refunded to each Participant. Except as
provided in Section 14, any increase in the aggregate number of shares of Stock
to be issued under the Plan shall be subject to approval by a vote of the
shareholders of the Company. In addition, any other amendment of the Plan shall
be subject to approval by a vote of the shareholders of the Company to the
extent required by an applicable law or regulation. This Plan shall continue
until the earlier to occur of (a) termination of this Plan pursuant to this
Section 15 or (b) issuance of all of the shares of Stock reserved for issuance
under this Plan.

 

 
9

--------------------------------------------------------------------------------

 

 

SECTION 16     Execution.

 

To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the same.

 

SIGMA DESIGNS, INC.

 

By:    /s/ Elias Nader                                                       

 

 

Title: Chief Financial Officer                              

 

Date: August 20, 2015                                         

 

 

 

 10